 
EXHIBIT 10.1

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

[ex1011.jpg]Mathews & Mann, LLC
                                       1660 E. Tradewind Ct., Gilbert, AZ 85234

           

                                                 



Force Fuels, Inc.
Date: August 22, 2011

4630 Campus Dr., Suite 110
Newport Beach, CA 92660


Attn: Tom Hemingway


RE: Engagement Letter for Services




Dear Mr. Hemingway,


This letter is to confirm our understanding of the terms and objectives of our
engagement and the nature and limitations of the services we will provide to
Force Fuels, Inc. (the “Company”).


1.           Services. The following services will be performed:


 
·
Draft Quarterly and Annual reports as needed.

 
·
Coordinate with auditors on quarterly reviews and annual audits.

 
·
File documents with the SEC (10-Q's, 10-K's, Form 4's, etc.) as needed.

 
·
Draft business budgets, forecasts, and worksheets as needed.

 
·
Strategize with management on business plans



1.           Compensation. In consideration of the Services, the Company agrees
to grant 100,000 shares of the Company’s common stock and pay $2,100 per month
for the services listed in Section 1. Additional services will be performed as
mutually agreed upon to before the services are performed at a rate of $100 per
hour.
 
3.           Independent Contractor. Consultant is an independent contractor.
Consultant will have the right to control and direct the means, manner, and
method by which the Services will be performed. Consultant will furnish all
equipment and materials required to provide the Services, except to the extent
that Consultant’s work needs to be or is best performed on or with the Company’s
equipment and/or materials. Consultant will have the right to perform consulting
services for others during the term of this Agreement.
 
5.           Intellectual Property. Consultant agrees that all documents and
deliverables created in whole or in part by Consultant in the course of the
performance of the Services (collectively, the “Work Materials”) shall be
treated as if they were “works for hire” for the Company. All ownership and
control of the above Work Materials, including any copyright, patent rights and
all other intellectual-property rights herein, shall vest exclusively with the
Company.
 
 
1

--------------------------------------------------------------------------------

 
 
6.           Confidentiality; Return of Materials. Consultant acknowledges and
agrees that during the term of this Agreement Consultant may have access to
various trade secrets and confidential business information (“Confidential
Information”) of the Company or the Company’s subsidiaries, officers, directors
or employees. Consultant agrees that Consultant shall use such Confidential
Information solely in connection with Consultant’s obligations under this
Agreement and shall maintain in strictest confidence and shall not disclose or
use any such Confidential Information, except in furtherance of the performance
of the Services, in any other way during the term of this Agreement or at any
time thereafter.


7.           Term. This Agreement is effective on the date first written above
and will continue from month to month thereafter. This Agreement may be
terminated by either party at will; provided however in the event that this
Agreement is terminated by the Company without good cause (as hereinafter
defined), then in that event the Company shall give Consultant five (5) days
prior notice of the Company’s intent to terminate and will upon the effective
date of such termination pay any and all then outstanding invoices for Services
rendered, together with any outstanding expenses owing to Consultant hereunder.
Good Cause as used in the preceding sentence hereof shall mean any material
breach of this agreement by Consultant after written notice to Consultant.


8.           General. This Agreement contains the entire agreement and
understanding between the parties pertaining to the subject matter of this
Agreement. The Agreement may be modified only in a writing executed by both
parties. The waiver or failure of either party to exercise in any respect any
right shall not be deemed a waiver of any rights under this Agreement, at law or
in equity. This Agreement does not create a joint-venture, partnership or
employment relationship. Consultant will not have the authority to enter into
contracts on the Company’s behalf. This Agreement will be governed and
interpreted in accordance with the laws of the State of Arizona, without regard
to its conflicts-of-law principles.


IN WITNESS WHEREOF, the undersigned have set their hands to this Engagement
Letter to be effective as of the date first written above.


COMPANY:
CONSULTANT:
 
Force Fuels, Inc.
Mathews & Mann, LLC
             
/S/
/S/
 
Tom Hemingway
Charles B. Mathews
 

 
2

--------------------------------------------------------------------------------